 BONWIT TELLER, INC.497BONWIT TELLER, INC.andAMALGAMATED CLOTHINGWORKERS OF AMERICA, CIO, PetitionerandRETAILCLERKS INTERNATIONAL ASSOCIATION, AFLBONWIT TELLER, INC.andRETAIL CLERKS' INTERNA-TIONAL ASSOCIATION, AFL. Cases Nos. 2-RC-1026 and2-CA-1052. April 28, 1953ORDER ON REMANDOn October 2, 1951, the National Labor Relations Board,herein called the Board, issued a Decision and Order in thiscase,'inwhich it found that Bonwit Teller, Inc., hereincalled the Respondent, had engaged in and was engaging incertain unfair labor practices affecting commerce, and orderedthe Respondent to cease and desist therefrom and take certainaffirmative remedial action.Thereafter the case was considered by the United StatesCourt of Appeals for the Second Circuit, uponthe Respondent'spetition for review of the Board's Decision and Order, and theBoard's petition for enforcement. On June 17, 1952, the courthanded down its opinion holding that certain other conduct wasnot violative of the Act, but sustaining the Board's finding thattheRespondent had violated Section 8 (a) (1) of the Act byaddressing its employees during an organizational campaign. 2The court, however, denied enforcement of the Board's orderin this respect on the limited ground that "the Board's orderin its present form has been too broadly drawn. It requiresBonwit Teller to cease and desist from: . . . making anti-union speeches to the Respondent's employees during workinghours and on the Respondent's premises, without according,upon reasonable request, a similar opportunity to address theemployees to the labor organization against which suchspeeches are directed.' As we have indicated above, theviolation here was the discriminatory application of the no-solicitation rule. If Bonwit Teller were to abandon that rule,we do not think it would then be required to accord the Uniona similar opportunity to address the employees each timeRudolphmade an antiunion speech." The court thereuponremanded the case to the Board, with directions to proceedin accordance with the court's opinion.On December 27, 1952, the Respondent filed in the UnitedStates Supreme Court a petition for certiorari to review thedecision of the court of appeals. On March 9, 1953, theSupreme Court denied this petition.3Accordingly, pursuant to the remand of the court, the Boardmodifies its order to read as follows:196 NLRB 608.2197 F.2d 640(C.A. 2).3345 U.S. 905. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entiie record in the case, and pursuant to Sec-tion 10 (c)oifhe National Labor Relations Act, as amended,the National Labor Relations Board hereby orders thattheRespondent, Bonwit Teller, Inc., its officers, agents, suc-cessors, and assigns,shall:1.Cease and desist from:Interfering with, restraining, and coercing its employeesin the exercise of their right to self-organization, to formlabor organizations, to join or assist Retail Clerks Iritei=national Association, AF1:, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or pro-tection by the following conduct:Discriminatorily applying its no-colicitation rule bymaking antiunion speeches to the Respondent's employeesduring working hours on the Respondent's premises, whilerefusing to accord,upon reasonable request,a similar op-portunity to address the employees to the labor organizationagainst which such speeches are directed.2. Take the following affirmative action, which theBoard finds will effectuate the policies of the Act:(a)Post at its White Plains and New Yorkstores,copies of the notice attached hereto and marked "Ap-pendix A. 16" Copies of said notice, to be furnished bytheRegionalDirector for the Second Region, shall,after being duly signed by the Respondent, be posted byitimmediately upon receipt thereof and maintained byitforsixty (60) consecutive days thereafter in con-spicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshallbe taken by the Respondent to insdre that saidnoticesare not altered, defaced, or covered by anyother material.(b)Notify the Regional Director" for the Second Region,inwriting,within ten (10) days from the date of thisOrder;._ v hat steps the Respondeni has taken to complytherewith.IT IS FURTHER ORDERED that the t:omplaint hereinbe dismissed in all other respects.IT IS FURTHER ORDERED that the September" 15;1949, election be, and it herebyis, set aside.15 If this Order is enforced by a decree of a United States Court of Appeals, there shallbe insertedUnited States Court of Appeals Enforcing." ROHR AIRCRAFT CORPORATIONAPPENDIX ANOTICE TO ALL EMPLOYEES499Pursuant to a Decision and Order of the National LaborRelations Board and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notifyour employees that:WE WILL NOTinterfere with, restrain,or coerce ouremployees in the exercise of the right to self-organiza-tion,toform labor organizations,to join or assistRetailClerks International Association,AFL, or anyother labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage inconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection.WE WILL NOTdiscriminatorily apply our no-solicita-tion rule by making antiunion speeches to our employeesduring working hours on our premises, while refusing toaccord, upon reasonable request, a similar opportunityto address our employees to the labor organization againstwhich suchspeeches are directed.BONWIT TELLER, INC.,Employer.Dated ...............By ...................................................(Representative)(Title)This notice must remain posted for 60 days after its dateandmust not be altered, defaced, or covered by any othermaterial.ROHR AIRCRAFT CORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT, AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, C.I.O.,Petitioner, Case No. 21-RC-2916. April 28, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Daniel J.Harrington, hearing officer.' The hearing officer's rulingstAt the hearing and in its brief, international Association of Machinists, hereinafter calledthe intervenor,moved to dismiss the petition on the ground that charges filed by the Petitionerin Cases Nos.21-CA-1497 and 21-CB-436 against the Employer and the Intervenor,respec-tively,were pending.The hearing officer referred the motion to the Board for ruling. Be-cause the Petitioner filed waiver of the charges, we deny the motion.Newport News Children'sDress Company, 89 NLRB 442.The Timken-Detroit Axle Company(Ohio Axle & GearDivision),102 NLRB 509.and The Great Atlantic & Pacific Tea Company,101 NLRB 1118,relied on by the Intervenor in support of its motion, are not In point.